Title: To Thomas Jefferson from William Frederick Ast, 20 November 1787
From: Ast, William Frederick
To: Jefferson, Thomas



Sir
L’Orient 20. Novr. 1787.

The American Captains in this Port labour under some Circumstances which are injurious to their business and of the Trade of America in general. I think it therefore my duty to acquaint Your Excellency of the same.
There is only one Broker here for all Foreign Nations who has either too much business or is too neglectfull to attend to his duty. The Dispatch and Business of the American Captains is therefore almost always hindered and neglected which is certainly a detriment to the American Trade. I have often been an eye witness that the Captains wanted, as few or hardly any of them know the Language of this Country, an Interpreter to get the Articles they want on board of their Ships. They often send all over the Town and cannot find the present Broker who is perhaps occupied about some other business or it may be on some party of pleasure &c. and must therefore put off their business till some other time.
There are now several American Captains here who are all desirous to have Mr. David Divoux appointed as Broker and Interpreter. I beg therefore leave to inclose and recommend the annexed Certificate or Petition of the Captains and Mr. Divouxs Letter to your Excellency’s Consideration.
I know Mr. Divoux very well and think him fit to occupy the place as Interpreter and Broker, knowing the English and some Northern Languages and lives besides upon the Key, where the Captains almost can call him from on board of their Ships. I think he has render’d now, by what I have seen, more Service to the American Captains then the Broker who is paid for it. The Custom of this Town obliges the Captains to pay the Broker if they employ him or not, and so I think it is better to employ a Man that doth  do his duty, then to pay a Man that doth perhaps nothing else then to enter and clear the Ships out. I know several of them whom the present Broker has not seen except once when they came in and an other time when he clear’d them out. And some times, I am told, he doth not even do that.
Mr. Dumas has just now sent in his Accounts which I shall examine and transmit either to Mr. Barclay or Mr. Jay. Mr. Dumas makes sad complaints of the cruel usage of the Hollanders, that is of the Antigallican party as the Stadholder has got the upperhand. Now I suppose they will do all the Mischief to him they can.
O Vanity thy guilt is great! How can a people that call themselves free promote Dispotism!!! Should not once Billy or Mac Mac’s Billy help Georgy or Mac Mac’s Georgy to get a little more Power. Perhaps the posterity will read in the Journals of the [time:] and it came to pass—there were a people in a Land called Albion that became what they called in those times a great people—they did wonders, which they called in those times great wonders—but they became so fond of the[ir] Vanity that they would do things quite contrary to their own happyness—and they degenerated into dizzy heads. They involved themselves, by and with the Counsels of the Scribes Pharisees and their dizzy Highpriest whom they surnamed the Chief Ruler, into debts, as Experience has proved it, that have ruined them selves and their posterity.
I hope that soon some favourable News may arrive from America, for I am in a sore Situation.
With perfect Esteem and Regard have the honor to remain Sir Your Excellency’s most obedient most humble Servt.,

Wm. Ast

